 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   GRACIELA SEGURA,                                  No. 1:17-cv-01559-GSA
10                      Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                       MATTER SHOULD NOT BE
11          v.                                         TRANSFERRED TO THE
                                                       U.S. DISTRICT COURT FOR THE
12   NANCY A. BERRYHILL, Acting                        CENTRAL DISTRICT OF CALIFORNIA
     Commissioner of Social Security,
13

14                      Respondent.
15

16
            On November 20, 2017, Plaintiff Graciela Segura filed a complaint seeking judicial
17
     review of a final decision of the Commissioner of Social Security (“Commissioner” or
18
     “Defendant”) denying her application for disability insurance benefits pursuant to Title II of the
19
     Social Security Act. Doc. 1. The complaint alleges that Plaintiff is a residence of Patterson,
20
     California. Doc.1, ¶1. At the agency hearing on January 15, 2016, however, Plaintiff testified
21
     that her residence address was 16382 Vine Street, Hesperia, San Bernardino County, California.
22
     AR 211. Plaintiff explained that 1318 Pinto Way, Patterson, Stanislaus County, California, was
23
     “just for the mailing address.” AR 211.
24
            The administrative record appears to support Plaintiff’s testimony. Although Plaintiff
25
     initially received medical treatment in the vicinity of Patterson, California, medical records
26
     document her receiving treatment in the vicinity of Hesperia, California, beginning no later than
27

28
                                                      1
 1   January 2016. On June 11, 2015, treatment notes signed by Ali Abdul Wahid, M.D., 1108 Ward

 2   Avenue, Patterson, California, stated, “[Plaintiff] is moving to another city next week.” AR 570.

 3           A claimant of Social Security benefits whose application has been denied by the

 4   Commissioner may seek review of such decision “in the district court of the United States for the

 5   judicial district in which the plaintiff resides, or has his principal place of business or, if he does

 6   not reside or have his principal place of business within any such judicial district, in the United

 7   States District Court for the District of Columbia.” 42 U.S.C. § 405(g). If Plaintiff’s residence is

 8   in Hesperia, California, this Court must transfer venue to the proper district.

 9           Accordingly, Plaintiff is hereby ORDERED to file a written response to this Order to

10   Show Cause on or before December 7, 2018. Such response shall either consent to the transfer of

11   the case to the United States District Court for the Central District of California or show cause

12   why venue should remain with this Court. In the event that Plaintiff’s written statement has not

13   been filed before the close of business on December 7, 2018, this Court shall transfer venue.

14
     IT IS SO ORDERED.
15

16       Dated:     November 19, 2018                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
